                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

   DIAMOND RESORTS U.S.                          )
   COLLECTION DEVELOPMENT, LLC,                  )
   DIAMOND RESORTS HAWAII                        )
   COLLECTION DEVELOPMENT, LLC,                  )
   and DIAMOND RESORTS                           )
   MANAGEMENT, INC.,                             )   No. 3:20-CV-00251
                                                 )   JUDGE CORKER
          Plaintiffs,                            )   MAGISTRATE JUDGE POPLIN
                                                 )
   v.                                            )
                                                 )
   WESLEY FINANCIAL GROUP, LLC,                  )
   and CHARLES WILLIAM                           )
   MCDOWELL, III,                                )
                                                 )
          Defendants.                            )

                           ANSWER TO PLAINTIFFS’ COMPLAINT

          Defendants, Wesley Financial Group, LLC (“Wesley”) and Charles William McDowell,

   III (“McDowell”) (collectively “Defendants”), state as their Answer to the Complaint for

   Injunctive Relief and Damages (“Complaint”) filed by Plaintiffs, Diamond Resorts U.S.

   Collection Development, LLC, et al. (collectively “Diamond Resorts” or “Plaintiffs”), the

   following:

                                        GENERAL DENIAL

          Except as expressly admitted or denied herein, Defendants deny each and every

   allegation in the Complaint.

                RESPONSE TO ALLEGATIONS IN PLAINTIFFS’ COMPLAINT

                                         INTRODUCTION

          1.      Defendants admit that Plaintiffs market, sell, and manage timeshares. Defendants

   are without knowledge or information sufficient to form a belief as to the truth of the remaining




Case 3:20-cv-00251-DCLC-DCP Document 35 Filed 11/23/20 Page 1 of 16 PageID #: 155
   allegations contained in paragraph 1 of the Complaint.

            2.      Defendants deny the allegations contained in the first, second, third, fourth, and

   fifth sentences of paragraph 2 of the Complaint. With regard to the allegations contained in the

   sixth sentence of paragraph 2 of the Complaint, Defendants admit that McDowell is Wesley’s

   founder and CEO.        Defendants deny the allegations contained in the seventh sentence of

   paragraph 2 of the Complaint.

            3.      With regard to the allegations contained in paragraph 3 of the Complaint,

   Defendants admit that McDowell is often featured in Wesley’s advertisements and that those

   advertisements do not contain irrelevant details regarding McDowell’s past. Defendants deny all

   remaining allegations contained in paragraph 3 of the Complaint.

            4.      With regard to the allegations contained in the first sentence of paragraph 4 of the

   Complaint, Defendants admit that Wesley advertises that “we know how to get you out of a

   timeshare.” With regard to the allegations contained in the second sentence of paragraph 4 of the

   Complaint, Defendants would state that the BBB’s website speaks for itself, and Defendants

   deny any allegations, implications, and/or inferences inconsistent with that website.

            5.      With regard to the allegations contained in the first sentence of paragraph 5 of the

   Complaint, Defendants would state that they advertise a 100% money-back guarantee.

   Defendants deny the allegations contained in the second sentence of paragraph 5 of the

   Complaint. With regard to the allegations contained in the third sentence of paragraph 5 of the

   Complaint, Defendants admit that Wesley is not a law firm. Defendants deny the allegations

   contained in the fourth and fifth sentences of paragraph 5 of the Complaint.

            6.      With regard to the allegations contained in paragraph 6 of the Complaint,

   Defendants would state that the excerpted portion of Wesley’s “Service Agreement” speaks for



                                                     2
   4849-8825-2882
Case 3:20-cv-00251-DCLC-DCP Document 35 Filed 11/23/20 Page 2 of 16 PageID #: 156
   itself, and Defendants deny any allegations, implications, and/or inferences inconsistent with that

   document.        Defendants deny the remaining allegations contained in paragraph 6 of the

   Complaint.

            7.       Defendants deny the allegations contained in paragraph 7 of the Complaint.

            8.       With regard to the allegations contained in paragraph 8 of the Complaint,

   Defendants would state that the documents quoted from speak for themselves, and Defendants

   deny any allegations, implications, and/or inferences inconsistent with the quoted documents.

   Defendants deny the remaining allegations contained in paragraph 8 of the Complaint.

            9.       Defendants deny the allegations contained in paragraph 9 of the Complaint.

            10.      Defendants deny the allegations contained in paragraph 10 of the Complaint.

            11.      Defendants deny the allegations contained in paragraph 11 of the Complaint.

            12.      Defendants deny the allegations contained in paragraph 12 of the Complaint.

            13.      Defendants deny the allegations contained in paragraph 13 of the Complaint.

            14.      With regard to the allegations contained in paragraph 14 of the Complaint,

   Defendants admit that Wesley advertises on its website, Twitter, Facebook, YouTube, radios,

   and television. Defendants deny the remaining allegations contained in paragraph 14 of the

   Complaint.

            15.      Defendants deny the allegations contained in paragraph 15 of the Complaint.

            16.      Defendants deny the allegations contained in paragraph 16 of the Complaint.

                               JURISDICTION, PARTIES, AND VENUE

            17.      Defendants admit the allegations contained in paragraph 17 of the Complaint.

            18.      Defendants admit the allegations contained in paragraph 18 of the Complaint.

            19.      Defendants admit the allegations contained in paragraph 19 of the Complaint.



                                                     3
   4849-8825-2882
Case 3:20-cv-00251-DCLC-DCP Document 35 Filed 11/23/20 Page 3 of 16 PageID #: 157
            20.     Defendants are without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in paragraph 20 of the Complaint.

            21.     Defendants are without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in paragraph 21 of the Complaint.

            22.     Defendants are without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in paragraph 22 of the Complaint.

            23.     Defendants admit the allegations contained in paragraph 23 of the Complaint.

            24.     Defendants admit the allegations contained in paragraph 24 of the Complaint.

            25.     Defendants admit the allegations contained in paragraph 25 of the Complaint.

            26.     With regard to the allegations contained in paragraph 26 of the Complaint,

   Defendants deny that their conduct caused actionable damage to Plaintiffs but otherwise admit

   the allegations contained in paragraph 26 of the Complaint.

            27.     Defendants admit the allegations contained in paragraph 27 of the Complaint.

                               GENERAL FACTUAL ALLEGATIONS

            28.     Defendants are without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in paragraph 28 of the Complaint.

            29.     Defendants are without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in paragraph 29 of the Complaint.

            30.     Defendants are without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in paragraph 30 of the Complaint.

            31.     Defendants are without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in paragraph 31 of the Complaint.

            32.     Defendants are without knowledge or information sufficient to form a belief as to



                                                    4
   4849-8825-2882
Case 3:20-cv-00251-DCLC-DCP Document 35 Filed 11/23/20 Page 4 of 16 PageID #: 158
   the truth of the allegations contained in paragraph 32 of the Complaint.

            33.     Defendants are without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in the first and second sentences of paragraph 33 of the

   Complaint. Defendants deny the allegations contained in the third and fourth sentences of

   paragraph 33 of the Complaint.

            34.     Defendants are without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in paragraph 34 of the Complaint.

            35.     Defendants are without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in paragraph 35 of the Complaint.

            36.     Defendants are without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in paragraph 36 of the Complaint.

            37.     Defendants are without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in paragraph 37 of the Complaint.

            38.     Defendants are without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in the first sentence of paragraph 38 of the Complaint.

   Defendants deny the allegations contained in the second sentence of paragraph 38 of the

   Complaint.

            39.     Defendants deny the allegations contained in paragraph 39 of the Complaint.

            40.     Defendants deny the allegations contained in paragraph 40 of the Complaint.

            41.     Defendants deny the allegations contained in the first sentence of paragraph 41 of

   the Complaint. With regard to the allegations contained in the second and third sentences of

   paragraph 41 of the Complaint, Defendants would state that Wesley’s website speaks for itself

   and deny any allegations, implications, and/or inferences inconsistent with its website.



                                                    5
   4849-8825-2882
Case 3:20-cv-00251-DCLC-DCP Document 35 Filed 11/23/20 Page 5 of 16 PageID #: 159
   Defendants deny the allegations contained in the fourth sentence of paragraph 41 of the

   Complaint.

            42.     With regard to the allegations contained in the first sentence of paragraph 42 of

   the Complaint, Defendants would state that Wesley’s website speaks for itself and deny any

   allegations, implications, and/or inferences inconsistent with its website. Defendants deny the

   allegations contained in the second sentence of paragraph 42 of the Complaint.

            43.     With regard to the allegations contained in paragraph 43 of the Complaint,

   Defendants admit that Wesley offers a money-back guarantee to customers and would state that

   nothing Wesley does in assisting its clients is unlawful.

            44.     With regard to the allegations contained in paragraph 44 of the Complaint,

   Defendant would state that Wesley’s Facebook posts speak for themselves and Defendants deny

   any allegations, implications, and/or inferences inconsistent with Wesley’s Facebook posts.

            45.     With regard to the allegations contained in paragraph 45 of the Complaint,

   Defendants would state that Wesley’s Facebook posts speak for themselves and Defendants deny

   any allegations, implications, and/or inferences inconsistent with its Facebook posts. Defendants

   deny the remaining allegations contained in the paragraph 45 of the Complaint.

            46.     With regard to the allegations contained in the first and second sentences of

   paragraph 46 of the Complaint, Defendants would state that Wesley’s website speaks for itself

   and Defendants deny any allegations, implications, and/or inferences inconsistent with Wesley’s

   website. Defendants deny the allegations contained in the third sentence of paragraph 46 of the

   Complaint.

            47.     With regard to the allegations contained in the first sentence of paragraph 47 of

   the Complaint, Defendants would state that the referenced testimonials speak for themselves,



                                                    6
   4849-8825-2882
Case 3:20-cv-00251-DCLC-DCP Document 35 Filed 11/23/20 Page 6 of 16 PageID #: 160
   Defendants deny any allegations, implications, and/or inferences inconsistent with the

   testimonials, and Defendants deny that the testimonials are misleading. Defendants deny the

   allegations contained in the second sentence of paragraph 47 of the Complaint.

            48.     With regard to the allegations contained in the first sentence of paragraph 48,

   Defendants admit that McDowell is not an attorney, would state that the referenced YouTube

   video speaks for itself, deny any allegations, implications, and/or inferences inconsistent with the

   video and Defendants deny the remaining allegations contained in the first sentence of paragraph

   48 of the Complaint. Defendants deny the allegations contained in the second sentence of

   paragraph 48 of the Complaint.

            49.     With regard to the allegations contained in the first sentence of paragraph 49 of

   the Complaint, Defendants would state that the referenced website speaks for itself and

   Defendants deny any allegations, implications, and/or inferences inconsistent with the website.

   Defendants deny the allegations contained in the second sentence of paragraph 49 of the

   Complaint.

            50.     With regard to the allegations contained in paragraph 50 of the Complaint,

   Defendants admit that Wesley inquires whether potential customers have been lied to or misled

   by timeshare companies. Defendants deny that this inquiry is a “pretext” and deny all remaining

   allegations contained in paragraph 50 of the Complaint.

            51.     Defendants deny the allegations contained in paragraph 51 of the Complaint.

            52.     Defendants deny the allegations contained in paragraph 52 of the Complaint.

            53.     With regard to the allegations contained in the first sentence of paragraph 53,

   Defendants would state that Wesley’s “Service Agreement” speaks for itself, and Defendants

   deny any allegations, implications, and/or inferences inconsistent with that document.



                                                    7
   4849-8825-2882
Case 3:20-cv-00251-DCLC-DCP Document 35 Filed 11/23/20 Page 7 of 16 PageID #: 161
   Defendants deny the remaining allegations contained in paragraph 53 of the Complaint.

            54.     Defendants deny the allegations contained in the first sentence of paragraph 54 of

   the Complaint. With regard to the allegations contained in the second sentence of paragraph 54

   of the Complaint, Defendants would state that the referenced email speaks for itself and

   Defendants deny any allegations, implications, and/or inferences inconsistent with the email.

            55.     Defendants deny the allegations contained in the first sentence of paragraph 55 of

   the Complaint. With regard to the allegations contained in the second sentence of paragraph 55

   of the Complaint, Defendants would state that on occasion Wesley’s representatives, with

   permission from clients, call timeshare developers on behalf of those clients. Defendants deny

   the remaining allegations contained in the second sentence of paragraph 55 of the Complaint.

            56.     Defendants deny the allegations contained in paragraph 56 of the Complaint.

            57.     Defendants deny the allegations contained in paragraph 57 of the Complaint.

            58.     Defendants deny the allegations contained in paragraph 58 of the Complaint.

            59.     The allegations contained in paragraph 59 of the Complaint are not directed at

   Defendants and, therefore, no response is required.

            60.     The allegations contained in paragraph 60 of the Complaint are not directed at

   Defendants and, therefore, no response is required.

                                    COUNT I
             FALSE ADVERTISING UNDER THE LANHAM ACT, 15 U.S.C. § 1125(a)

            61.     Defendants incorporate by reference herein their responses to paragraphs 1-60,

   inclusive, as their response to paragraph 61 of the Complaint.

            62.     The allegations contained in paragraph 62 of the Complaint are not directed at

   Defendants and, therefore, no response is required.

            63.     The allegations contained in paragraph 63 of the Complaint state conclusions of


                                                    8
   4849-8825-2882
Case 3:20-cv-00251-DCLC-DCP Document 35 Filed 11/23/20 Page 8 of 16 PageID #: 162
   law for which no response is required of Defendants.

            64.     Defendants are without knowledge or information sufficient to form a belief as to

   the truth of the allegations contained in paragraph 64 of the Complaint.

            65.     With regard to the allegations contained in paragraph 65 of the Complaint,

   Defendants deny that Wesley engages in false or misleading advertising but admit that its

   advertisements travel in interstate commerce.

            66.     Defendants deny the allegations contained in paragraph 66 of the Complaint.

            67.     With regard to the allegations contained in paragraph 67 of the Complaint,

   Defendants would state that Wesley’s clients are timeshare owners.          Defendants deny the

   remaining allegations contained in paragraph 67 of the Complaint.

            68.     Defendants deny the allegations contained in paragraph 68 of the Complaint.

            69.     Defendants deny the allegations contained in paragraph 69 of the Complaint.

            70.     Defendants deny the allegations contained in paragraph 70 of the Complaint,

   including the allegations contained in all lettered sub-paragraphs.

            71.     Defendants deny the allegations contained in paragraph 71 of the Complaint.

            72.     Defendants deny the allegations contained in paragraph 72 of the Complaint.

            73.     Defendants deny the allegations contained in paragraph 73 of the Complaint.

            74.     Defendants deny the allegations contained in paragraph 74 of the Complaint.

            75.     Defendants deny the allegations contained in paragraph 75 of the Complaint.

            76.     Defendants deny the allegations contained in paragraph 76 of the Complaint.

            77.     With regard to the allegations contained in paragraph 77 of the Complaint,

   Defendants deny that Plaintiffs are entitled to such relief.




                                                     9
   4849-8825-2882
Case 3:20-cv-00251-DCLC-DCP Document 35 Filed 11/23/20 Page 9 of 16 PageID #: 163
                                      COUNT II
                         VIOLATION OF TENNESSEE CONSUMER
                    PROTECTION ACT, TENN. CODE ANN. §§ 47-18-101, et seq.

            78.     Defendants incorporate by reference herein their responses to paragraphs 1-60 and

   paragraph 70 and its subparts, inclusive, as their response to paragraph 78 of the Complaint.

            79.     The allegations contained in paragraph 79 of the Complaint are not directed at

   Defendants and, therefore, no response is required.

            80.     The allegations contained in paragraph 80 of the Complaint state conclusions of

   law for which no response is required of Defendants.

            81.     Defendants deny the allegations contained in paragraph 81 of the Complaint.

            82.     Defendants deny the allegations contained in paragraph 82 of the Complaint.

            83.     Defendants deny the allegations contained in paragraph 83 of the Complaint.

            84.     Defendants deny the allegations contained in paragraph 84 of the Complaint.

            85.     Defendants deny the allegations contained in paragraph 85 of the Complaint,

   including the allegations contained in all lettered sub-paragraphs.

            86.     Defendants deny the allegations contained in paragraph 86 of the Complaint.

            87.     Defendants deny the allegations contained in paragraph 87 of the Complaint.

            88.     Defendants deny the allegations contained in paragraph 88 of the Complaint.

            89.     Defendants deny the allegations contained in paragraph 89 of the Complaint.

            90.     Defendants deny the allegations contained in paragraph 90 of the Complaint.

            91.     Defendants deny the allegations contained in paragraph 91 of the Complaint.

            92.     Defendants deny the allegations contained in paragraph 92 of the Complaint.

            93.     Defendants deny the allegations contained in paragraph 93 of the Complaint.

            94.     Defendants deny the allegations contained in paragraph 94 of the Complaint.



                                                   10
   4849-8825-2882
Case 3:20-cv-00251-DCLC-DCP Document 35 Filed 11/23/20 Page 10 of 16 PageID #: 164
            95.     With regard to the allegations contained in paragraph 95 of the Complaint,

   Defendants deny that Plaintiffs are entitled to such relief.

                                     AFFIRMATIVE DEFENSES

            Without making any admissions of any kind, Defendants set forth the following

   affirmative defenses. By raising the below matters as affirmative defenses, Defendants do not

   thereby assume the burden of proof with respect to such matters to the extent they are not

   affirmative defenses but rather an element of Plaintiffs’ claims.

                                           FIRST DEFENSE

            Plaintiffs engage in a systematic course of inequitable, unfair, dishonest, fraudulent or

   deceitful conduct in marketing, selling, financing, and managing timeshares.        As a routine

   business practice, Diamond Resorts and its affiliates sell timeshare interests in a high-pressure

   environment laden with misrepresentation and deception.

            Wesley’s timeshare cancellation services are focused on assisting timeshare owners who

   have been the victims of deceptive or improper conduct in exiting their timeshare interest.

   Plaintiffs’ inequitable, unfair, dishonest, fraudulent, and deceitful conduct has harmed the

   consumers to whom Wesley offers and provides its services, and injunctive relief would allow

   Plaintiffs to continue engaging in misconduct in marketing, selling, financing, and managing

   timeshares. Put another way, Wesley only offers its services to, and is only able to obtain relief

   for, customers to whom Plaintiffs have lied and whom Plaintiffs have defrauded. As a result,

   Plaintiffs’ claims for injunctive relief based on purported violations of the Lanham Act and the

   Tennessee Consumer Protection Act are barred in whole or in part by the doctrine of unclean

   hands.




                                                    11
   4849-8825-2882
Case 3:20-cv-00251-DCLC-DCP Document 35 Filed 11/23/20 Page 11 of 16 PageID #: 165
                                           SECOND DEFENSE

              Defendants reallege and incorporates by reference the allegations contained in their First

   Defense as if set forth herein. Any injury alleged by Plaintiffs as a result of Wesley’s timeshare

   cancellation services has been caused in at least substantially equal part by the misconduct of

   Plaintiffs and their agents in marketing, selling, financing, and managing timeshares. As a result,

   Plaintiffs’ claims for injunctive relief based on purported violations of the Lanham Act and the

   Tennessee Consumer Protection Act are barred in whole or in part by the doctrine of in pari

   delicto.

                                             THIRD DEFENSE

              Wesley engages in a timeshare cancellation service business and Wesley has a privilege

   to engage in the business practices and methods employed by it to assist its customers in severing

   their timeshare relationships in order to promote its financial and economic interests. Wesley

   does not use improper means in conducting its timeshare cancellation services. As a result,

   Plaintiffs’ claims for injunctive relief based on purported violations of the Lanham Act and the

   Tennessee Consumer Protection Act are barred in whole or in part by Defendant’s privilege to

   protect its economic interest.

                                           FOURTH DEFENSE

              Plaintiffs allege that their claims concern a matter involving competition between

   Plaintiffs and Wesley.        Without employing wrongful means or creating or continuing an

   unlawful restraint of trade, Wesley assists timeshare owners in cancelling their timeshares with

   Plaintiffs for the purposes of advancing its business interests. As a result, Plaintiffs’ claims for

   injunctive relief based on purported violations of the Lanham Act and the Tennessee Consumer

   Protection Act are barred in whole or in part by the privilege to compete.



                                                      12
   4849-8825-2882
Case 3:20-cv-00251-DCLC-DCP Document 35 Filed 11/23/20 Page 12 of 16 PageID #: 166
                                           FIFTH DEFENSE

            Any loss or damage allegedly suffered by Plaintiffs, including to their reputation or

   goodwill, was caused or contributed to by individuals or entities over whom Defendants have no

   control. There are a number of individuals and entities throughout the United States and beyond

   its borders who are extraordinarily critical of the timeshare industry, including with respect to

   sales and marketing practices, financial pressures exerted on timeshare members and their lineal

   descendants, and the discordance between timeshare products that are marketed and promoted

   versus the products that are received and are actually usable by the consumer. Damage to

   Plaintiffs’ reputation and loss of goodwill is attributed, in whole or in part, to these other

   individuals or entities. As a result, in the event of an adverse finding on any Count in the

   Complaint, Defendants are not liable or, alternatively, are only liable for their pro rata share.

                                           SIXTH DEFENSE

            Defendants reserve the right to amend this Answer pending further investigation and

   discovery.

                                         SEVENTH DEFENSE

            Pending investigation and in order to avoid waiver, Defendants aver that the Complaint

   fails to state a claim against them upon which relief can be granted.

                                          EIGHTH DEFENSE

            Any allegation which, heretofore, has not been admitted or denied is herein denied as

   though set forth specifically and denied.

                                           NINTH DEFENSE

            The Complaint is barred, in whole or in part, by Plaintiffs’ failure to mitigate their

   damages.



                                                    13
   4849-8825-2882
Case 3:20-cv-00251-DCLC-DCP Document 35 Filed 11/23/20 Page 13 of 16 PageID #: 167
                                             TENTH DEFENSE

             Plaintiffs’ claims are barred, in whole or in part, by the applicable statute of limitations.

                                          ELEVENTH DEFENSE

             Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches.

                                          TWELVETH DEFENSE

             Plaintiffs’ claims are barred by the First Amendment to the United States Constitution.

                                         THIRTEENTH DEFENSE

             Plaintiffs do not have standing to assert the claims alleged in the Complaint.

                                         FOURTEENTH DEFENSE

             Plaintiffs’ claims are barred because Defendants’ alleged statements were truthful, were

   not misleading or deceptive in any way, and constitute non-actionable opinion and puffery.

                                          FIFTEENTH DEFENSE

             Plaintiffs’ claims are barred because Plaintiffs have adequate remedies at law, have no

   substantial likelihood of success on the merits, will not suffer irreparable injury, and because the

   requested relief will not serve the public interest.

                                          SIXTEENTH DEFENSE

             Plaintiffs’ claims are barred because Plaintiffs have suffered no harm from the conduct

   alleged and, to the contrary, have likely received a financial benefit from the cancellation of the

   timeshare contracts at issue, which (upon information and belief) are subsequently resold for a

   profit.

             WHEREFORE, having fully answered the allegations contained in the Complaint,

   Defendants pray that this Court enter judgment in Defendants’ favor on all of Plaintiffs’ claims

   and award attorneys’ fees, costs, and such other and further relief as is just and appropriate.



                                                       14
   4849-8825-2882
Case 3:20-cv-00251-DCLC-DCP Document 35 Filed 11/23/20 Page 14 of 16 PageID #: 168
                                             Respectfully submitted,

                                             NEAL & HARWELL, PLC


                                             s/John E. Quinn
                                             Aubrey B. Harwell, Jr., #2559
                                             John E. Quinn, #12220
                                             Erik C. Lybeck, #35233
                                             1201 Demonbreun Street, Suite 1000
                                             Nashville, TN 37203
                                             (615) 244-1713 – Telephone
                                             (615) 726-0573 – Facsimile
                                             aharwell@nealharwell.com
                                             jquinn@nealharwell.com
                                             elybeck@nealharwell.com


                                             Wayne A. Ritchie II, BPR #013936
                                             James R. Stovall, BPR # 32512
                                             Samantha I. Ellis, BPR # 036709
                                             Ritchie, Dillard, Davies & Johnson, P.C.
                                             606 West Main Street, Suite 300
                                             Knoxville, TN 37902
                                             (865) 637-0661
                                             (865) 524-4623 (facsimile)
                                             war@rddjlaw.com
                                             jstovall@rddjlaw.com
                                             swarchol@rddjlaw.com

                                             Attorneys for Wesley Financial Group, LLC
                                             and Charles William McDowell, III




                                        15
   4849-8825-2882
Case 3:20-cv-00251-DCLC-DCP Document 35 Filed 11/23/20 Page 15 of 16 PageID #: 169
                                  CERTIFICATE OF SERVICE

           I hereby certify that a copy of the foregoing was filed electronically on November 23,
   2020 with the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent to
   all parties and counsel of record by operation of the Court’s CM/ECF system. Parties may
   access this filing through the Court’s electronic filing system.


                                                      s/John E. Quinn




                                                 16
   4849-8825-2882
Case 3:20-cv-00251-DCLC-DCP Document 35 Filed 11/23/20 Page 16 of 16 PageID #: 170
